DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
2.	The application is a continuation-in-part of 16/452,038, filed on 06/25/2019, Patent No. 10,942,688 and is a continuation-in-part of 16/451,913, filed on 06/25/2019, Patent No. 10,817,230 and is a continuation-in-part of 16/452,041, filed on 06/25/2019, Patent No. 10,929,548.	
Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a POLICY-BASED PRINTING SYSTEM AND METHODS USING LIST FOR DOCUMENTS.

5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
	a.	Referring to claim 1, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining a private domain at 
	b.	Referring to claim 9, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining a private domain at the public server for the user based on the information; sending the request to a private server corresponding to the private domain; determining a plurality of documents accessible by the user, wherein the plurality of documents is stored at the private server; determining a remaining credit value for a print job to be printed for the user at the printing device using a ledger; selecting at least one document from the plurality of documents according to the remaining credit value for the user; receiving a list including the at least one document at the public server; and providing the list including the at least one document to the user at the printing device.
	c.	Referring to claim 18, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein the public server is configured to receive a request with information from the printing device to perform printing operations for a user and to determine a private domain for the user based on the information; and a private server in the private domain connected to the public 

	Regarding claims 2-8, 10-17, 19-20, the instant claims are dependent on allowable claims and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Remark
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kakigi (US 2008/0034403) teaches  a method of controlling a printing apparatus comprising steps of: acquiring print data via an information communication medium, the print data having an appended identification information necessary in order to identify print data; acquiring policy information, which defines at least a printing restriction 
	Halls et al. (US 2007/0107048) teaches a method for facilitating distributed authentication includes the step of requesting, by a user of a client machine residing in a first domain, access to a resource residing in a second domain. The client machine authenticates the user to an intermediate machine. The intermediate machine impersonates the client machine. The intermediate machine impersonating the client machine requests access to the second domain from a domain controller residing in the second domain. The domain controller authorizes the requested access, responsive to a determination that the impersonated client machine is trusted for delegation. The domain controller transmits to an application server residing in the second domain, authentication data associated with the impersonated client machine. The application server transmits, to the intermediate machine, a launch ticket uniquely identifying a logon token. The client machine provides, to the application server, the launch ticket to access the resource residing in the second domain.
	Lim (US 7,716,240) teaches in an information management system, relevant policies are deployed to targets while policies which are not relevant are not. By deploying relevant policies, this reduces the amount of space requirements at the target to store the policies and the amount of data that needs to be sent to the target. Also, 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675